Title: Lafayette to the American Commissioners, 8 April 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: American Commissioners



Gentlemen
Paris April the 8th. 1785

In Consequence of Your desire, I Have Endeavoured to Collect informations Relative to the presents which the African powers Usually Receive from European Nations.
By the inclosed Summary, You will get Every intelligences I Could obtain of what Has been done by Holland, Sweden, danemark, Venise, Spain, Portugal, and England. The Returns Nos. 2, 5, 9, 10, 11, 12, 13, are Minuted Accounts of the presents which at Several Periods Have been delivered By those Powers.
As to france, it Has Been More difficult for me to know their Exact Situation. Their Way of transacting Business with the Africans is peculiar to them, and it is a principle with Governement Not to divulge it. I know we are not like the other powers obliged to pay Certain tributes. Our presents are Volontary, with Respect to the time, as well as to the Value, and france is upon a much more decent footing with those pirats than Any other Nation.  It Has Been Avoided to give presents upon fixed Occasions, Like a change of princes. The King of Morocco’s Envoys Have not Been Considered as Ambassadors, one excepted who Came to present a Number of french men taken in foreign Vessels Whom that King Had purchased from the Captors. Upon the King’s Coronation, He was Complimented By tunis and tripoly. But the permission, I am told, was not Granted Upon the dolphin’s Birth.
It is However Costumary that Every french Consul, when first introduced, Makes a present in His own Name. The Last one at Alger, in the Return No. 1 costs 20,000 French livres. Those to tunis and tripoly are much inferior.
In the last treaty of peace with tunis, the present No. 3 was Sent By the late king of france. It did Cost about 50,000 livres, Besides which the french Merchants made a present of about 12,000 livres. The tunisian Ambassador who Came for the king’s Coronation Received the present No. 4 which Costs 68,840 livres.
Upon the occasion of the last peace with Morocco, the present to the Emperor was worth 163,708 livres, and to His officers 74,250 livres as appears By the Return No. 6. The Ambassador from that Country, in the Circumstance I Have Mentionned, in the Year 1778, was Complimented with the Articles of the Return No. 8, to the Amount of 129,063 livres.
The Return No. 14th. Contains the present to the Pachà of tripoly, By the Envoy He was permitted to Send for the king’s Coronation. It is Worth 34,341 livres.
It is also Costumary to pay the Expenses of those Envoys on the Road, and to Send them Back to their Country in a ship of War.
Such are, Gentlemen, the Intelligences I Could Collect. I am to Apologize for the delay. But Considering the Variety of Articles, and the Reserve of Governement Upon this point, My Exertions Required some time Before I Could gather all the interesting particulars.
With the Highest Respect I Have the Honour to be Your Excellencies’s Most obedient Humble Servant,

Lafayette

